The substantial justice of the case is that the defendant's intestate received the money claimed by the plaintiff, and received it to his use; it was also received on account of the judgment against Bowen, a fact which could not be more satisfactorily established by the production of the judgment. But we cannot be ignorant of a very prevailing custom in the country of surrendering magistrates' judgments to the debtor, upon their being paid; and in most cases it would be impossible ever to obtain possession of them again. Besides, the defendant ought not to insist upon the production of it, after he had acknowledged the receipt of it, and must consequently have put it into Judkins' possession.
Let the judgment below be reversed.